Citation Nr: 0419291	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The appellant had active military serve from April 1958 to 
October 1961.  He also had Pennsylvania National Guard Duty 
from March 1956 to April 1958 and was a member of the United 
States Marine Corps Reserve from October 1961 to March 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Pittsburgh, Pennsylvania Regional Office (RO).  

The case was remanded in August 2002 and May 2003 for further 
development.  The case has been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The appellant's service medical records indicate that on 
enlistment examination of April 1958 the appellant reported 
that he injured his eardrums at summer camp, Fort Indiantown 
Gap, Pennsylvania firing on range.  His examination revealed 
hearing within normal limits on whispered voice test showing 
15/15, bilaterally.  There was a suggestion of high frequency 
hearing loss on audiometic evaluation.  On separation 
examination of October 1961, the appellant hearing was 
evaluated as normal with whispered voice test showing 15/15, 
bilaterally.  No audiometic testing was undertaken.

On form 21-4138 dated October 2001 the appellant reported 
that he was in the Pennsylvania National Guard during 1956 to 
1958.  He reported that during a two-week training at Fort 
Indiantown Gap his eardrums ruptured due to artillery firing.  
He reported that he was firing a 57 mm at a tank or bunker 
while on maneuvers.  He reported that he was not issued ear 
protection.  He reported that he was treated at Valley Forge 
Hospital for his ruptured eardrums.  

Initial review of the evidentiary record indicates that in 
July 2003, the RO sought verification of appellant's duty and 
"service medical records" from 1956 to 1958 when the 
appellant was in the National Guard at Fort Indiantown Gap, 
Pennsylvania.  It was also requested that service hospital 
records from Valley Forge Hospital, for the same period, for 
treatment of injured tympanic membrane or hearing loss, be 
obtained.  The response was that all service medical records 
were mailed.  Thus, it is assumed that there are no 
additional service medical records that are available, and 
that no records from the Valley Forge Hospital were in the 
available service medical records.

It is suggested, however, that the Valley Forge Hospital may 
be a private facility.  In November 2003 the appellant signed 
a form 21-4142 giving authorization for the VA to obtain 
medical records from Valley Forge Hospital.  While the RO has 
verified that the appellant served in the Pennsylvania 
National Guard from March 1956 to April 1958, it does not 
appear that the RO has attempted to obtain any Valley Forge 
Hospital medical records directly from the facility.  While 
it is no doubt a long shot that records from that long ago 
may be obtained, it is not possible to make that assumption 
without an attempt to request records that may be available.  

Additionally, although a VA audiologic examination was 
conducted in December 2003 with a medical opinion rendered as 
to the etiology of appellant's bilateral sensorineural 
hearing loss, the audiologist did not adequately address the 
clinical significance, if any, of appellant's apparent 
eardrum rupture during duty.  Such matter should be clarified 
on remand.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.	The RO should request that any and all 
records available from the Valley 
Forge Hospital be obtained and 
associated with the claims folder.  
The release of information form signed 
by the veteran should be used in 
directly contacting the facility for 
available records for the period March 
1956 to April 1958.  Any such records 
obtained should be associated with the 
claims folder.  In the event that 
records are unavailable, this should 
be noted in writing in the claims 
folder, and if feasible, the reason 
for their unavailability should be 
provided.  

2.	Appellant is hereby advised that he 
may submit alternative forms of 
evidence to support his claims, such 
as statements/affidavits from service/ 
INADUTRA medical personnel and 
"buddy" statements/affidavits.  

3.	Whether or not additional records are 
obtained, the claims folder should be 
forwarded to the examiner who entered 
the recent opinion, or if unavailable, 
a similarly situated examiner, for 
further opinion.  Specifically, the 
examiner should comment on the 
reported ruptured eardrums and whether 
there is any residual hearing loss 
from that reported event.  If it is 
determined that there is no hearing 
loss that would be attributed to such 
event, that too should be set forth in 
the claims folder.

4.	After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the appellant 
in any way the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The appellant and his 
representative should then be afforded 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



